Citation Nr: 1342571	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for neurological impairment of the left upper extremity associated with the service-connected cervical spine disability, rated as noncompensable prior to January 19, 2009, 10 percent disabling from January 19, 2009 through September 2012, and 20 percent disabling from October 1, 2012

2.  Entitlement to increased ratings for neurological impairment of the right upper extremity associated with the service-connected cervical spine disability, rated as noncompensable prior to January 19, 2010, 10 percent disabling from January 19, 2010 through September 2012, and 30 percent disabling from October 1, 2012. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities prior to March 1, 2010.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 17, 1966, through March 20, 1979, and from March 21, 1979, through November 9, 1982; however, he is not eligible for compensation based on the second period of active service because he was discharged by reason of a general court martial. 

This case is currently before the Board of Veterans Appeals' (Board) on appeal of an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a March 2009 decision, the Board denied the Veteran's claims of entitlement to a separate compensable disability rating for neurological impairment of the upper extremities associated with cervical radiculopathy and entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals For Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's March 2009 decision and remanded the claims to the Board. 

In May 2010, the RO issued a rating decision awarding service connection for intervertebral disc syndrome (hereinafter referred to as neurological impairment) of both the left and right upper extremities, awarding a 10 percent rating for each, effective January 19, 2009, for the left upper extremity, and January 19, 2010, for the right upper extremity.  In January 2011, the Veteran submitted a statement indicating his dissatisfaction with the ratings assigned.

In October 2013, the RO issued a rating decision increasing the ratings for  neurological impairment of both the left and right upper extremities, awarding a 20 percent rating for the left upper extremity, effective October 1, 2012, and a 30 percent rating for the right upper extremity, effective October 1, 2012.

Although the May 2010 and October 2013 rating decisions effectuated a partial grant of the benefits sought on appeal, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and he has not been granted the maximum benefit allowed; thus, the claims are still active, to include consideration over the entire course of this longstanding claim and appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the aforementioned rating decision, the RO granted entitlement to a TDIU, effective March 1, 2010.  Since the claim for a TDIU was raised long before March 2010, the issue of entitlement to a TDIU prior to March 1, 2010, is still in appellate status.

When this case was most recently before the Board in March 2013, it was remanded for additional development.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2013). 


REMAND

In the March 2013 remand, the Board, in pertinent part, noted that the Veteran's diagnosis as related to his left and right upper extremity symptoms varied.  The Board further noted that it was unclear from the record whether the Veteran's symptoms dating since his February 2001 claim could be likened to any level of paralysis of the peripheral nerves.  As such, the Board directed the RO or the Appeals Management Center (AMC) to afford the Veteran a VA examination to determine the current degree of severity of his service-connected upper extremity neurological disabilities, to include a comprehensive analysis of the history of the severity of the Veteran's neurological impairment since the inception of the Veteran's claim in February 2001.  Specifically, the examiner was asked to determine whether at any time since February 2001 the Veteran's right and/or left upper extremity neurological impairment was manifested by incomplete or complete paralysis of any peripheral nerve, to include whether any incomplete paralysis may be characterized as either mild, moderate, or severe.  

The Veteran underwent a VA peripheral nerves examination of the upper extremities in April 2013.  The examiner stated that the Veteran's current bilateral cervical radiculopathy was manifested by mild incomplete paralysis of the median and ulnar nerves.  The examiner, however, failed to comment on whether at any time since February 2001 the Veteran's right and/or left upper extremity neurological impairment was manifested by incomplete or complete paralysis of any peripheral nerve, to include whether any incomplete paralysis may be characterized as either mild, moderate, or severe.  Therefore, the April 2013 VA examiner should provide an addendum opinion addressing such question.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, in providing the requested opinion, the RO or the AMC should ensure that the April 2013 VA examiner considers the Veteran's pertinent clinical history that is summarized below.  

Since prior to the Veteran's 2001 claim, he has reported symptoms in his upper extremities.  For instance, in June 2000, he sought clinical treatment related to "neck/arm" pain.  In March 2001, one month after filing his claim, the Veteran reported to a VA neurosurgery clinic, at which time he indicated neck pain with, "occasional numbness down to all fingers of both hands," with symptoms worse on the right than the left.  The physician noted these to be symptoms of cervical spondylosis with intermittent radiculopathy.  June 2001 outpatient notes show continuing reports of neck pain radiating down the right arm, involving the thumb, index and middle fingers, with slight atrophy of the right forearm muscles.  By October 2001, clinical records show that he reported experiencing right arm pain and burning for the prior three years, with weakness, numbness in the arm, and numbness and tingling over the entire hand and medial forearm.  His physician diagnosed cervical radiculopathy with mild cord stenosis.  Similar findings were noted in the December 2001 VA (QTC) examination report.

The Veteran had cervical fusion surgery in April 2003.  Post-operative notes shortly after the surgery show that the Veteran's neck pain had resolved and arm pain was gone.  However, by November 2003, he sought treatment related to pain in his neck region and at the top of his shoulder.  He also again reported radicular symptoms traveling down to his hand with numbness located mainly in his 5th digit.  In June 2004, his condition was reported as continuing to decline and he reported "significant left arm symptoms," including severe burning pain along the ulnar aspect of his left arm and hand, with intermittent numbness.  An EMG in June 2004 was abnormal.  Diffuse sensory neuropathy in the left upper extremity was shown, and laboratory reports were noted to include a hemoglobin A1C finding of 6.1, which led the physician to suspect that the sensory neuropathy could be diabetic neuropathy.  According to this report, the electrodiagnostic study was negative for cervical radiculopathy. 

In December 2005, the Veteran reported numbness in the right upper extremity when he sleeps on his right side, as well as symptoms on the left side, although to a lesser degree.  January 2007 VA neurosurgery notes document the Veteran as status post C4-5, C5-6, C6-7 anterior cervical fusion, and notes numbness in the index finger of the left hand and sometimes in the left fourth finger, with occasional numbness in the right hand.  February 2007 follow up notes show continued neck pain with some radiating pain to the upper extremities.

In August 2008, a VA examiner reported a diagnosis of degenerative joint disease of the cervical spine with cervical radiculopathy, but then concluded that there was no evidence of cervical radiculopathy at the time of the examination.  In March 2010, a VA (QTC) examiner noted the Veteran's history and his report of current pain that traveled from his neck to his shoulders and arms; however, the examiner reported that on physical examination there was no evidence of radiating pain on movement of the cervical spine.  Neurological examination yielded a finding that cervical spine sensory function is impaired, according to pin prick evaluation.  The examiner noted C4 sensory deficit of the shoulders and upper arms, C5 sensory deficient of the lateral shoulders and upper arms, C6 sensory deficit of the lateral forearms, thumbs, index fingers and long fingers, and C8 sensory deficit of the distal forearms.  The examiner went on to conclude that there are signs of cervical intervertebral disc syndrome.

In July 2012, a VA cervical spine examiner reported no radicular symptoms and elaborated no further.  However, a general medical examiner in October 2012 noted moderate and severe symptoms attributable to the peripheral nerve condition.  

The Board further notes that in a September 2013 addendum, the April 2013 examiner opined that the Veteran is unemployable due to his service-connected disabilities.  However, the examiner did not express an opinion concerning when the service-connected disabilities became so severe as to render the Veteran unemployable.  Therefore, a supplemental opinion addressing this question is also required.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e) (2013). 

2.  Thereafter, the RO or the AMC should forward the Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to the April 2013 VA examiner (or an appropriate substitute, if the April 2013 examiner is unavailable) for a comprehensive analysis of the history of the severity of the Veteran's neurologic impairment since the inception of the Veteran's claim in February 2001.

Upon review of the record, the examiner should determine whether at any time since February 2001 the Veteran's right and/or left upper extremity neurologic impairment was manifested by incomplete or complete paralysis of any peripheral nerve, to include whether any incomplete paralysis may be characterized as either mild, moderate, or severe.  

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

In addition, the physician should provide an opinion concerning when the Veteran's service-connected disabilities became so severe as to render him unemployable.

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

